ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_05_FR.txt. 329

OPINION DISSIDENTE DE M. SCHWEBEL
[Traduction]

Depuis que la Cour a été créée en 1922, sa juridiction contentieuse est
limitée aux affaires que les parties lui soumettent, de quelque manière que
ce soit. Tel est le droit en la matière depuis que le Conseil de la Société
des Nations a supprimé du projet de statut de la Cour la disposition pré-
voyant une juridiction générale obligatoire que le comité consultatif de
juristes avait proposée. En développant ce droit, la Cour a veillé scrupu-
leusement à ne pas se déclarer compétente lorsque sa compétence était
contestable. Au cours de sa longue et complexe histoire de controverse
juridictionnelle, une histoire qui est unique parmi les cours, la Cour s’est
rarement écartée de sa tradition de prudence judiciaire, cela tant par pré-
caution que pour des raisons constitutionnelles. Ce n’est pas seulement
que la Cour n’est pas juridiquement habilitée à déclarer sa compétence
vis-à-vis d’Etats qui n’y ont pas consenti; faire cela, ou sembler le faire,
dans des cas contestables pourrait convaincre les Etats qu’une accepta-
tion limitée de la juridiction de la Cour peut être interprétée comme illi-
mitée, et les amener à s'abstenir totalement d’accepter la juridiction
de la Cour. Qu’une telle appréhension soit justifiée a été démontré plus
d’une fois. Il se peut, ainsi que l’affirme Elihu Lauterpacht dans Aspects
of the Administration of International Justice (1991), qu’en raison de l’évo-
lution qui se fait jour dans la jurisprudence de la Cour, dans la pratique
du Conseil de sécurité de l’Organisation des Nations Unies et ailleurs,
que le moment soit venu de réexaminer l’opinion traditionnelle selon
laquelle la juridiction de la Cour est consensuelle, et non obligatoire.
Mais pour le moment, un tel réexamen, fondamental, n’a pas encore eu
lieu.

Les problèmes de compétence qui se posent dans les différends bilaté-
raux sont amplifiés dans les différends multilatéraux. Mais, alors que la
pratique juridictionnelle des différends bilatéraux est abondante, les cas
où la Cour a traité de situations analogues à celle dont elle est maintenant
saisie sont peu nombreux. Lorsque plusieurs Etats sont accusés d’avoir
commis conjointement (ou solidairement) un acte illicite au regard du
droit international et que l’un d’eux seulement comparait devant la Cour,
celle-ci peut-elle exercer sa compétence à l’égard de cet Etat même si, en
déterminant sa responsabilité, elle risque de déterminer ou détermine
effectivement la responsabilité d’un autre Etat? Tel est pour l’essentiel le
problème que la Cour doit résoudre pour juger qu’elle a compétence dans
la présente espèce et que l’action est recevable.

Pour résoudre ce problème, les sources de droit privé et les analogies
avec ce droit ne sont pas d’un grand secours. Il n’est pas douteux que dans
le droit interne des Etats une partie peut assigner un coauteur d’un délit

93
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 330

civil, un contractant conjoint ou un cofidéjusseur en l’absence des autres
coauteurs, contractants conjoints ou cofidéjusseurs. Mais en droit interne
la compétence n’est pas consensuelle; la situation est fondamentalement
différente de celle qui régit la compétence internationale, et de ce fait les
principes et modus operandi de la pratique nationale ne peuvent guère, en
l’espèce, être appliqués au problème dont la Cour est saisie.

AFFAIRE DU DÉTROIT DE CORFOU

Le problème aurait pu être traité par la Cour dans l’affaire du Détroit de
Corfou mais il ne l’a pas été. Dans son mémoire, le Royaume-Uni affir-
mait: «ou bien le Gouvernement albanais a fait poser des mines ou bien
des mines ont été posées, soit avec la connivence soit au su du Gouverne-
ment albanais, dans certaines parties de ses eaux territoriales du détroit de
Corfou», mais il ne désignait nommément aucun coauteur de cet acte
dommageable. En cours d'instance, le conseil du Royaume-Uni a soumis
des éléments de preuve visant à montrer que les mines avaient en fait été
posées par des navires de la marine de guerre yougoslave, et que le Gou-
vernement albanais le savait. Mais les conclusions du Royaume-Uni
ne mentionnaient pas la Yougoslavie, et la Cour a de toute manière jugé
que la preuve de l'intervention de la Yougoslavie, qui était alléguée,
n’avait pas été rapportée. L’ Albanie, qui avait reconnu la juridiction de
la Cour en acceptant une recommandation du Conseil de sécurité tendant
à ce que le différend soit soumis à la Cour, a quant à elle soulevé une
exception préliminaire d’irrecevabilité, mais celle-ci n’était pas fondée
sur l’absence d’un Etat tiers qui aurait été coauteur de l’acte domma-
geable. En conséquence, le seul enseignement que l’on puisse tirer de cette
affaire est que, lorsqu'il ressort des faits allégués ou prouvés qu’il y avait
un coauteur inconnu, la Cour ne rejette pas proprio motu la demande
dirigée contre le coauteur nommément désigné. II n’y aurait eu en l’oc-
currence aucune bonne raison de le faire, puisqu’un arrêt condamnant
l’Albanie n'aurait pu mettre une obligation effective de réparer à la
charge d’un coauteur ni connu ni nommé pour la raison même qu’il n’était
ni connu ni nommé.

AFFAIRE DE L’ OR MONÉTAIRE

L'affaire de l’Or monétaire pris à Rome en 1943 est le principal précé-
dent, bien que les circonstances singulières de cette affaire — liées au fait
que l’Albanie n’avait pas payé au Royaume-Uni la réparation ordonnée
par la Cour dans l'affaire du Détroit de Corfou — font qu’elle ne corres-
pond pas exactement à la présente affaire ni à aucune autre. Aux fins de la
présente affaire, il est important de noter que la Cour et les conseils de
Nauru et de l’Australie s’accordent pour penser que l’affaire del’ Or moné-
taire confère autorité à une proposition qui demeure valide, à savoir que
lorsque les intérêts juridiques d’un Etat tiers seraient non seulement

94
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 331

touchés par une décision mais constitueraient l’objet même de ladite déci-
sion, la procédure ne peut être poursuivie en l’absence de cet Etat tiers; et
qu’ils s’accordent aussi pour dire qu’à la différence de l’affaire de l’Or
monétaire, dans laquelle la Cour ne pouvait trancher le différend dont elle
était saisie sans se prononcer d’abord sur les actions de I’ Albanie, un Etat
qui n’était pas partie à l'instance, dans la présente espèce «la détermina-
tion de la responsabilité de la Nouvelle-Zélande ou du Royaume-Uni
n’est pas une condition préalable à la détermination de la responsabilité
de l’Australie. » (Arrêt, par. 55.)

Mais leur accord ne va pas plus loin. L'Australie affirme, aux termes de
l'arrêt de la Cour, que:

«au cas particulier, la détermination de la responsabilité éventuelle
de la Nouvelle-Zélande et du Royaume-Uni n'aurait pas à être
opérée antérieurement à la détermination de la responsabilité de
PAustralie. Mais elle affirme qu’il y aurait détermination simultanée
de la responsabilité des trois Etats et soutient que, s’agissant de la
Nouvelle-Zélande et du Royaume-Uni, les mêmes raisons profondes
qui ont conduit à la décision rendue dans l’affaire de l’Or monéraire

s’opposeraient à une telle détermination. » (Ibid.)

La Cour conclut néanmoins, après avoir noté que «la décision qu'elle
avait été priée de rendre concernant l’attribution de l’or n’était pas pure-
ment temporel[le], mais aussi logique », que:

«Dans la présente affaire, toute décision de la Cour sur l'existence
ou le contenu de la responsabilité que Nauru impute à l’Australie
pourrait certes avoir des incidences sur la situation juridique des
deux autres Etats concernés, mais la Cour n’aura pas 4 se prononcer
sur cette situation juridique pour prendre sa décision sur les griefs
formulés par Nauru contre l’Australie. Par voie de conséquence, la
Cour ne peut refuser d’exercer sa juridiction. » (Ibid.)

Pour ma part, j'estime que le raisonnement de la Cour n’est pas
convaincant, pour les raisons que je vais exposer. Pour l’essentiel, j'estime
que si un arrêt de la Cour contre un Etat partie à l’instance doit effective-
ment déterminer les obligations juridiques d’un ou plusieurs Etats qui ne
sont pas parties, la Cour ne doit pas envisager de rendre un arrêt contre le
premier en l’absence des autres. Il importe peu que la détermination de la
responsabilité de la partie absente précède la détermination de la respon-
sabilité de la partie qui est présente, ou que la détermination de la respon-
sabilité de la partie absente soit une condition préalable logique de la
détermination de la responsabilité de la partie présente. Ce qui est décisif,
c’est de savoir si la détermination des droits de la partie présente déter-
mine effectivement les droits de la partie absente.

Avant d’expliquer pourquoi, compte tenu des faits de la cause, je ne suis
d’accord ni avec le raisonnement ni avec la conclusion de la Cour, j’exa-
minerai les deux autres affaires sur lesquelles la Cour se fonde.

95
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 332
ACTIVITÉS MILITAIRES ET PARAMILITAIRES AU NICARAGUA ET CONTRE CELUI-CI

A l’appui de son interprétation de la signification de l’affaire de l’Or
monétaire, la Cour cite un passage de l’arrêt qu’elle a rendu sur la compé-
tence et la recevabilité dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci:

«Il ne fait pas de doute que, quand les circonstances l’exigent, la
Cour déclinera l'exercice de sa compétence, comme elle l’a fait dans
l'affaire de l’Or monétaire pris à Rome en 1943, lorsque les intérêts
juridiques d’un Etat qui n’est pas partie à l’instance «seraient non
seulement touchés par une décision, mais constitueraient l’objet
même de ladite décision» … En revanche lorsque des prétentions
d’ordre juridique sont formulées par un demandeur contre un défen-
deur dans une instance devant la Cour et se traduisent par des
conclusions, la Cour, en principe, ne peut que se prononcer sur ces
conclusions, avec effet obligatoire pour les parties et pour nul autre
Etat, en vertu de l’article 59 du Statut. Comme la Cour l’a déjà indi-
qué … les autres Etats qui pensent pouvoir être affectés par la déci-
sion ont la faculté d'introduire une instance distincte ou de recourir à
la procédure de l’intervention. Dans le Statut comme dans la prati-
que des tribunaux internationaux, on ne touve aucune trace d’une
règle concernant les «parties indispensables» comme celle que
défendent les Etats-Unis, qui ne serait concevable que parallèlement
à un pouvoir, dont la Cour est dépourvue, de prescrire la participa-
tion à l'instance d’un Etat tiers. Les circonstances de l'affaire de l’Or
monétaire marquent vraisemblablement la limite du pouvoir de la
Cour de refuser d’exercer sa juridiction; aucun des pays mentionnés
en la présente espèce ne peut être considéré comme étant dans la
même situation que l’Albanie dans cette affaire, au point que sa
présence serait véritablement indispensable à la poursuite de la
procédure. (Arrêt du 26 novembre 1984, C.J. Recueil 1984, p. 431,
par. 88.)» (Arrét, par. 51.)

Cet arrêt de la Cour de 1984 est à cet égard et à certains autres à mon avis
erroné; loin de renforcer la jurisprudence de l’affaire de l’ Or monétaire, il
l’a obscurcie. Il est nécessaire de rappeler ce qui était en cause en 1984
pour expliquer pourquoi.

Dans sa requête et son argumentation, le Nicaragua affirmait pour
l'essentiel qu’en se livrant à des activités militaires et paramilitaires au
Nicaragua et contre celui-ci, les Etats-Unis avaient manqué aux obliga-
tions que leur imposait le droit international conventionnel et coutumier.
Le Nicaragua a engagé l’instance contre les seuls Etats-Unis. Toutefois, il
affirmait dans sa requête et son argumentation qu’El Salvador, le Hondu-
ras et le Costa Rica participaient activement aux délits des Etats-Unis
parce qu'ils prétaient leur territoire ou leurs forces armées aux fins des
activités reprochées à ces derniers. Pour leur part, les Etats-Unis ne
soulignaient pas moins la participation d’El Salvador, du Honduras et du

96
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 333

Costa Rica; de fait, leur défense au fond contre les accusations du Nicara-
gua consistait à dire qu’ils avaient conduit leurs activités dans le cadre de
la légitime défense collective de ces Etats, qui étaient en butte à des inter-
ventions subversives du Nicaragua, assimilables à une agression armée du
fait que le Nicaragua fournissait des armes, une formation, des refuges et
des installations de commande et contrôle, en particulier aux insurgés
d’El Salvador et permettait leur transit sur son territoire. En 1986, la Cour
a condamné les Etats-Unis en fait comme en droit. Sur les faits, elle a
conclu pour l'essentiel qu’une responsabilité ne pouvait être imputée au
Gouvernement du Nicaragua parce que des armes traversaient son terri-
toire pour parvenir aux insurgés à El Salvador, et en droit, elle a jugé que
de toute manière la fourniture d’armes à des insurgés ne pouvait être assi-
milée à une agression armée.

Si on lit l’arrêt de la Cour de 1984 sur la compétence et la recevabilité en
même temps que son arrêt de 1986 sur le fond, on s’aperçoit que, sur les
faits, les conclusions énoncées par la Cour en 1986 constituent les hypo-
thèses qu’elle avait tacitement retenues en 1984. C'est-à-dire que comme
la Cour n’était pas disposée en 1984, au stade de la compétence et de la
recevabilité, à ajouter provisoirement foi aux accusations portées par les
Etats-Unis sur les faits, elle a pu sur le droit arriver à une décision selon
laquelle si elle devait ultérieurement admettre les conclusions du Nicara-
gua sur le fond, El Salvador, le Honduras et le Costa Rica seraient
protégés contre les éventuelles conséquences préjudiciables d’un tel arrêt
par l’effet des articles 59, 62 et 63 du Statut. Par l’effet de l’article 59, l’arrêt
sur le fond n’aurait pas force obligatoire si ce n’est entre les Etats-Unis et
le Nicaragua et en ce qui concerne cette affaire particulière. Par l'effet des
articles 62 et 63, si El Salvador, le Honduras ou le Costa Rica considé-
raient que leurs intérêts risquaient d’être affectés par la décision sur le
fond, ou par l'interprétation d’une convention à laquelle ils étaient
parties, ils pouvaient s’appuyer sur les dispositions statutaires de la Cour
pour intervenir dans l’affaire.

Mais, sur les prémisses factuelles posées par les Etats-Unis, il est clair et
il aurait dû être clair en 1984 que l’article 59 ne pouvait utilement protéger
les Etats comme El Salvador qui étaient victimes de l’appui que le Nicara-
gua était accusé d’apporter à une insurrection armée à l’intérieur de leurs
frontières. En supposant que les allégations de fait des Etats-Unis (et
d'El Salvador) concernant les activités du Gouvernement nicaraguayen
fussent vraies, mais en considérant néanmoins que l’on pouvait interdire
aux Etats-Unis de prendre des mesures contre le Nicaragua pour aider
El Salvador à se défendre contre ces activités, à quoi servirait-il à El Salva-
dor d’invoquer la conclusion juridique de la Cour selon laquelle il n’était
pas lié par l’arrêt de la Cour contre les Etats-Unis ? Siles Etats-Unis exécu-
taient l’arrêt de la Cour, ils cesseraient d’œuvrer à ce qu’eux-mémes et
El Salvador affirmaient être la légitime défense collective d’El Salvador,
avec le résultat que le gouvernement de ce pays, loin que ses intérêts soient
préservés par l’effet de l’article 59, pourrait succomber devant I’assaut de
l'insurrection si vigoureusement appuyée par le Nicaragua.

97
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 334

Et, en réalité, que devait-on apprendre quant aux faits? Bien que le
Nicaragua ait nié à maintes reprises et sous serment qu’il fournissait un
appui matériel aux insurgés d’El Salvador, on a ultérieurement appris de
sources dignes de foi qu’un avion bourré de missiles qui avait décollé du
Nicaragua avait été abattu à El Salvador, une affaire qui a été examinée au
Conseil de sécurité; et il est ensuite apparu que le Gouvernement de
l’Union soviétique avait identifié par son numéro de série le lanceur d’un
missile sol-air qu’elle avait fourni en 1986 au Gouvernement nicara-
guayen et qui avait été tiré par des insurgés salvadoriens à El Salvador. De
fait, les dirigeants du Nicaragua ont reconnu en 1991 qu'un certain
nombre de missiles fournis par l’Union soviétique avaient été remis aux
guérilleros salvadoriens par des membres de l’armée nicaraguayenne,
dont au moins deux furent utilisés pour abattre des avions du Gouverne-
ment salvadorien. On voit donc quelle a été l’utilité de l’article 59 s’agis-
sant de sauvegarder les intérêts d’El Salvador. Quant à la possibilité pour
ce pays d'intervenir dans l'instance entre le Nicaragua et les Etats-Unis,
ou d'introduire une instance distincte, c’était une solution qui n’était pas
plus adéquate pour El Salvador et les pays se trouvant dans la même situa-
tion, étant donné qu'ils avaient dit clairement qu’ils ne souhaitaient pas
que leur sécurité soit en cause devant la Cour et que celle-ci avait déjà
elle-même, en 1984, sommairement rejeté la requête présentée par
El Salvador pour intervenir au stade de la compétence et de la recevabilité
dans l’exercice de son «droit d’intervenir au procès» en vertu de l’ar-
ticle 63 du Statut, et l’avait fait pour des raisons qui n’étaient conformes
ni au Statut ni au Règlement de la Cour.

Le caractère de précédent que l’on pourrait attribuer au jugement de la
Cour dans cette affaire est encore affaibli par le fait qu’en 1984 le Nicara-
gua affirmait, en réponse à l’argument des Etats-Unis quant à l’effet à
attribuer à l’absence d’El Salvador, du Honduras et du Costa Rica, et ce
malgré les termes de sa requête et de son argumentation, qu’il n’«allé-
gu[ait] le comportement illégal d’aucun autre Etat que les Etats-Unis» et
qu’il ne demandait «réparation d’aucun autre Etat». Ces affirmations
furent démenties elles aussi, dans les jours qui suivirent l’arrêt sur le fond
rendu en 1986 contre les Etats-Unis, lorsque le Nicaragua introduisit
devant la Cour des actions étroitement liées contre le Honduras et le
Costa Rica, vis-à-vis desquels (en apparence à la différence d’El Salvador)
il avait pu établir un titre de compétence.

A la lumière de ces considérations, ma position en ce qui concerne
l’invocation par la Cour de l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci est la suivante: les intérêts de sécu-
rité des Etats au profit desquels les Etats-Unis affirmaient agir dans l’exer-
cice de la légitime défense collective étaient aussi proches voire plus
proches de l’«objet même de la décision» que les intérêts de l’Aïbanie
dans l'affaire de l’Or monétaire (voir à cet égard l’analyse du profes-
seur Lori Fisler Damrosch, « Multilateral Disputes», dans Damrosch
(dir. publ.), The International Court of Justice at a Crossroads, 1987, p. 376
et 390). Par leur nature, ces intéréts vitaux de sécurité étaient vraisembla-

98
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 335

blement plus importants pour ces pays que ne l'était pour l’Albanie son
intérêt financier; plus précisément, en jugeant que les Etats-Unis
n'avaient pas le droit d’agir de concert avec eux dans l'exercice de leur
légitime défense collective, l’arrêt de la Cour n’a pas déterminé les intérêts
aussi bien juridiques que pratiques de ces Etats moins décisivement et
directement qu’une décision de la Cour concernant I’ Albanie aurait déter-
miné les intérêts de ce pays. Cette conclusion est renforcée par les pres-
criptions spécifiques de l’arrêt de la Cour sur le fond, qui est allé jusqu’à
statuer non seulement sur les circonstances dans lesquelles El Salvador,
un Etat non partie à l’instance, pourrait prendre des mesures dans l’exer-
cice de sa légitime défense mais sur les contre-mesures proportionnées
que les trois Etats non parties à l’instance, El Salvador, le Honduras et le
Costa Rica, pouvaient être autorisés à prendre. L’arrét dans l’affaire du
« Nicaragua», comme en l’espèce, devait être d’effet «simultané », mais
ce n’est pas sa distinction déterminante. La Cour aurait plutôt dû dans
cette affaire, comme elle le devrait dans la présente affaire, accorder du
poids à l'intensité et non au moment ou à la cause logique des effets en
question. Si les intérêts juridiques d’un Etat tiers doivent être non seule-
ment affectés mais effectivement déterminés par l'arrêt de la Cour, celle-ci
ne doit pas rendre d’arrêt en l’absence de cet Etat tiers.

De telles affaires peuvent par leur nature être rares et il faut s’en réjouir,
car le principe consistant à autoriser des Etats tiers à empêcher, en n’inter-
venant pas, un procès entre deux Etats sur lesquels la Cour aurait autre-
ment compétence n’est guère attrayant. Il s’agit de réaliser un équilibre
entre ce qui est approprié, à savoir que la Cour exerce pleinement la com-
pétence qui lui a été attribuée, et ce qui ne l’est pas, à savoir déterminer
les intérêts juridiques d’un Etat tiers qui n’est pas partie à l’instance. Si
en pratique il peut être inhabituel que les intérêts juridiques d’un Etat tiers
soient l’objet d’une telle détermination, lorsqu'ils le sont, la balance
devrait pencher en faveur de cet Etat, et en faveur de l’irrecevabilité de
l’action dirigée contre la partie comparante.

DIFFÉREND FRONTALIER TERRESTRE, INSULAIRE ET MARITIME

Le dernier précédent invoqué par la Cour est l’arrêt qu’elle a rendu dans
l'affaire du Différend frontalier terrestre, insulaire et maritime (El Salvador/
Honduras). Cet arrêt concernait la requête à fin d’intervention présentée
par le Nicaragua en vertu de l’article 62 du Statut de la Cour. Le Nicaragua
souhaitait intervenir sur divers aspects, mais non pas sur tous, d’une affaire
comportant plusieurs problèmes distincts bien qu’à certains égards
liés. Le Nicaragua n’affirmait pas seulement, en vertu de l’article 62,
qu’il avait des intérêts d’ordre juridique susceptibles d’être affectés par la
décision dans l'affaire: sur un point, il soutenait que ses intérêts étaient
partie intégrante de l’objet même du litige au point que la Chambre
de la Cour ne pouvait correctement exercer sa compétence s’il n’était
pas partie à l’instance. Le Nicaragua arguait que s’agissant du problème

99
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 336

vital de ses droits dans le golfe de Fonseca et dans les eaux adjacentes, la
Cour ne pouvait statuer sans son consentement.

La Chambre a noté qu’apparemment le Nicaragua suggérait ainsi que
dans de telles circonstances le fait pour un Etat de ne pas intervenir, ou
même le rejet d’une requête à fin d’intervention, pouvait priver la Cour du
droit d'exercer de manière appropriée la compétence que lui conférait le
compromis entre les deux autres Etats. Rejetant cet argument, la Chambre
a invoqué en les approuvant ses conclusions concernant l'effet des ar-
ticles 62 et 59 du Statut énoncées dans l'affaire de l’'Or monétaire et dans
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, Et la Chambre de citer le passage de l’arrêt rendu dans l’affaire de
l'Or monétaire cité ci-dessus, aux termes duquel les intérêts juridiques de
l’Albanie constituaient «l’objet même de ladite décision». Elle ajoutait
que si dans l’affaire du Différend frontalier les intérêts juridiques du Nica-
ragua relevaient effectivement de l’objet même de la décision, ceci justi-
fierait à n’en pas douter une intervention du Nicaragua en vertu de
l’article 62, qui pose un critère moins rigoureux. La Chambre a conclu que
s'agissant des eaux du golfe, le Nicaragua avait établi qu’il avait un intérêt
d'ordre juridique susceptible d’être affecté par la décision. Mais elle a
jugé qu’à la différence des intérêts de l’Albanie dans l’affaire de l'Or moné-
faire, l'intérêt du Nicaragua ne constituait pas «l’objet même de la déci-
sion». Elle a expliqué pourquoi dans les termes suivants:

«bien qu’il lui ait ainsi été démontré de manière satisfaisante que le
Nicaragua a un intérêt d’ordre juridique susceptible d’être affecté
par la décision qu’elle rendra sur le point de savoir si les eaux du golfe
de Fonseca sont ou non soumises à un condominium ou à une
«communauté d'intérêts » des trois Etats riverains, la Chambre ne
saurait accueillir l’allégation du Nicaragua d’après laquelle l’intérêt
juridique de cet Etat constituerait «l’objet même de ladite décision »,
au sens où ces termes ont été employés dans l’affaire de l’Or moné-
taire pris à Rome en 1943 pour décrire les intérêts de I’ Albanie. En ce
qui concerne le condominium, le fond du litige entre les Parties n’est
pas la validité intrinsèque de l’arrêt de 1917 de la Cour de justice
centraméricaine dans les relations entre les parties à l’affaire portée
devant elle, mais l’opposabilité au Honduras, qui n’y était pas partie,
de cet arrêt lui-même ou du régime qui y est déclaré applicable. Le
Honduras, tout en niant que l’arrét de 1917 lui soit opposable, ne
demande pas à la Chambre d’en prononcer la nullité. Si le Nicaragua
est autorisé à intervenir, l'arrêt que rendra la Chambre ne déclarera pas,
pour ce qui est des rapports entre cet Etat et les deux autres, que le Nica-
ragua possède ou ne possède pas, sur les eaux du golfe situées au-delà de
la délimitation convenue avec le Honduras, de droits découlant du
condominium, mais seulement que, dans les rapports entre El Salvador
et le Honduras, le régime de condominium déclaré par la Cour de justice
centraméricaine est ou non opposable au Honduras. Certes, si la
Chambre décidait de rejeter les allégations d’El Salvador et de

100
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 337

conclure qu’il n'existe pas, sur les eaux du golfe, de condominium
opposable au Honduras, cela reviendrait à conclure qu’il n’y a pas de
condominium du tout. De même, juger que la «communauté d’inté-
rêts » dont se réclame le Honduras n’existe pas entre El Salvador et le
Honduras en leur qualité d’Etats riverains du golfe reviendrait à
juger qu'il n’y a pas du tout de «communauté d’intérêts » de ce genre
dans le golfe. Dans un cas comme dans l’autre, la décision affecterait
donc évidemment un intérêt d’ordre juridique du Nicaragua; mais
même ainsi cet intérêt ne constituerait pas «l’objet même de ladite
décision », comme l’étaient les intérêts de l’Albanie dans l’affaire de
l’Or monétaire pris à Rome en 1943. De cela résulte ... que la question
de savoir si la Chambre aurait le pouvoir de statuer sur ces questions
sans la participation du Nicaragua à l'instance ne se pose pas, mais
que les conditions d’une intervention du Nicaragua sur cet aspect de
l'affaire n’en sont pas moins manifestement remplies.» (C.LJ.
Recueil 1990, p. 122, par. 73; les italiques sont de moi.)

Il résulte du raisonnement ci-dessus, semble-t-il, qu’au cas où la Chambre,
à l’encontre de ce qu’elle a jugé, aurait estimé nécessaire de décider si le
Nicaragua possédait des droits dans un condominium, elle en aurait
conclu que les intérêts du Nicaragua faisaient partie de l’objet même de la
décision. Ainsi interprété l’arrêt dont il s’agit ne justifie pas la position de
Nauru — et de la Cour — sur la question dont la Cour est maintenant
saisie, mais la position de l’Australie.

LA RESPONSABILITÉ INTERNATIONALE ENCOURUE
POUR L'ADMINISTRATION DE NAURU

Il reste à rechercher si, quand on se reporte à la situation pendant les
années au cours desquelles Nauru fut un territoire administré sous le
régime d’un mandat de la Société des Nations et, par la suite, fut adminis-
tré comme un territoire sous tutelle de l'Organisation des Nations Unies,
les faits autorisent ou non à conclure que la Cour ne saurait statuer à
l'égard de l’ Australie sans statuer en réalité à l'égard des Etats absents, le
Royaume-Uni et la Nouvelle-Zélande.

Le 2 juillet 1919 un accord fut conclu entre «le Gouvernement de
Sa Majesté à Londres, le Gouvernement de Sa Majesté du Common-
wealth d’Australie et le Gouvernement de Sa Majesté du Dominion de
Nouvelle-Zélande ». Il rappelait qu’un mandat pour l'administration de
Nauru avait été conféré par les puissances alliées et associées à «l’Empire
britannique», mandat qui devait prendre effet à l’entrée en vigueur du
traité de paix avec l’Allemagne, et qu’il était «nécessaire de définir les
conditions de l’exercice dudit mandat et de l’exploitation des gisements
de phosphates sur ladite île». Les trois gouvernements ont donc décidé
d’un commun accord que l’administration de Nauru était conférée à un
administrateur et ils stipulèrent que:

101
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 338

«Le premier administrateur doit être désigné pour une période de
cing ans par le Gouvernement australien; par la suite l’administra-
teur sera désigné de la manière fixée par les trois gouvernements. »
(Mémoire de la République de Nauru, vol. 4, annexe 26, art. 1.)

Il était stipulé que l’administrateur avait le pouvoir de prendre des ordon-
nances pour maintenir la paix et l’ordre et assurer le bon gouvernement de
l’île. L'accord précisait en outre que le titre sur les phosphates de Nauru
était conféré à un Board of Commissioners (désigné par la suite comme
les British Phosphates Commissioners, ou «BPC»), composé de trois
membres, qui devaient être nommés chacun par l’un des trois gouverne-
ments, et exerçant chacun ses fonctions tant qu’il ne serait pas révoqué
par le gouvernement qui l’avait désigné. L’accord stipulait que les gise-
ments de phosphates devaient être exploités et vendus sous la direc-
tion, la gestion et le contrôle des Commissioners. Il stipulait aussi ce qui
suit:

«Les trois gouvernements s’engagent à ne pas intervenir dans la
direction, la gestion, ou le contrôle des opérations d’exploitation,
d’expédition, ou de vente des phosphates; chacun des trois gouver-
nements s’engage à n’accomplir et à ne permettre d’accomplir aucun
acte ou aucune chose contraire aux dispositions et fins du présent
accord ou incompatible avec celles-ci. » (Mémoire de la République
de Nauru, vol. 4, annexe 26, art. 13.)

L’accord attribuait aux trois gouvernements des parts de la production
des phosphates et en prévoyait la vente par d’autres clauses.

L'accord de 1919 fut modifié par la suite afin de renforcer l'autorité de
l'Australie dans l’administration de Nauru, en particulier de telle sorte
que l’administrateur soit désigné par l’Australie et agisse conformément
aux instructions de son gouvernement, qui restait obligé, de son côté, de
procéder à des consultations avec le Royaume-Uni et la Nouvelle-
Zélande.

Le mandat pour Nauru adopté par le Conseil de la Société des Nations
le 17 décembre 1920 rappelait que le traité de paix stipulait «qu’un
mandat [était] conféré à Sa Majesté britannique pour administrer …
Nauru...» Il donnait acte du fait que «Sa Majesté britannique» s'était
engagée à accepter le mandat sur Nauru et avait «entrepris de l'exercer au
nom de la Société des Nations...» Il définissait les termes du mandat: il
accordait au mandataire «pleins pouvoirs d'administration et de législa-
tion sur le territoire soumis au présent mandat comme portion intégrante
de son territoire » et disposait qu’«il accroîtra, par tous les moyens en son
pouvoir, le bien-être matériel et moral, ainsi que le progrès social des habi-
tants du Territoire... »

Le mandat fut remplacé par l’accord de tutelle pour le Territoire de
Nauru, que l’Assemblée générale des Nations Unies approuva le
1& novembre 1947. Cet accord fut conclu conformément aux dispositions
de l’article 81 de la Charte des Nations Unies, aux termes duquel «l’auto-

102
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 339

rité qui assurera l’administration du territoire sous tutelle» peut être
constituée par «un ou plusieurs Etats ou par l'Organisation elle-même ».

L'accord de tutelle rappelait qu’en vertu du mandat conféré à
Sa Majesté britannique Nauru «a été administré ... par le Gouvernement
de l’Australie, au nom des Gouvernements de I’ Australie, de la Nouvelle-
Zélande et du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord»
(les italiques sont de moi). Il rappelait que:

«Sa Majesté désire placer le Territoire de Nauru sous le régime de
tutelle et les Gouvernements de l Australie, de la Nouvelle-Zélande
et du Royaume-Uni s’engagent à l’administrer selon les conditions
exposées dans le présent accord de tutelle.» (Nations Unies, Recueil
des traités, 1947, vol. 10, n° 138, p. 5.)

Dans l’accord «les Gouvernements de l’Australie, de la Nouvelle-
Zélande et du Royaume-Uni (ci-après dénommés l’«autorité chargée de
Vadministration»)» étaient «conjointement désignés … comme l'autorité
qui exercera l’administration du Territoire» (les italiques sont de moi).
L'accord stipulait en outre:

«L'autorité chargée de l’administration répondra de la paix, de
l’ordre, de la bonne administration et de la défense du Territoire. A
cette fin, en vertu d’un accord conclu entre les Gouvernements de
l’Australie, de la Nouvelle-Zélande et du Royaume-Uni, le Gouver-
nement de l’Australie continuera à exercer dans ledit territoire pleins
pouvoirs législatifs, administratifs et judiciaires, au nom de l'autorité
chargée de l’administration — à moins que les trois gouvernements
susmentionnés en décident autrement et jusqu’au moment où une
décision dans ce sens interviendrait. » (Ibid. p. 6; les italiques sont de
moi.)

Le 26 novembre 1965 les trois gouvernements convinrent de modifier
les accords en vigueur qu'ils avaient conclus, en particuler afin de prévoir
l'instauration d’un conseil législatif, d’un conseil exécutif de Nauru et de
tribunaux nauruans. Certains pouvoirs étaient attribués à ces organes,
tandis que d’autres étaient réservés à un administrateur désigné par le
Gouvernement australien, ainsi qu’à ce gouvernement.

En 1967, à la suite de séries de pourparlers intensifs entre les repré-
sentants de Nauru, d’une part, et ceux de l’Australie, de la Nouvelle-
Zélande et du Royaume-Uni de l’autre, un accord fut conclu sur les deux
exigences principales de Nauru: son accession à l'indépendance et l’ac-
quisition, par Nauru, de l’entreprise des phosphates. Les accords qui en
résultèrent furent signés par des représentants des trois gouvernements
qui composaient conjointement l’autorité administrante et par ceux de
Nauru.

Le 9 février 1987 les trois gouvernements conclurent un accord pour
mettre fin à l’accord de 1919. Cet accord, qui, comme de nombreux autres
documents soumis à la Cour dans cette affaire, qualifie en termes exprès
les trois gouvernement de «gouvernements participants», mit fin aux

103
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 340

fonctions des BPC et stipula des modalités de répartition de leurs actifs.
Pendant toutes les années qui s’écoulèrent de 1919 à 1968, sauf celles de
l'occupation japonaise pendant la seconde guerre mondiale, l’exploita-
tion des phosphates — pratiquement la seule activité économique organi-
sée sur l’île — fut administrée non par l’Australie, mais par les BPC, qui
étaient dirigés par trois Commissioners désignés par les trois gouverne-
ments.

Par application des instruments dont on a fait état, ce fut le mandataire
ou l’autorité administrante, mais non l’Australie, qui était responsable et
fut uniformément considéré comme responsable vis-à-vis de la Société
des Nations et de l'Organisation des Nations Unies. Les communications
étaient adressées au mandataire ou à l'autorité administrante, d’une part,
la Société des Nations ou à l'Organisation des Nations Unies de l’autre et
étaient échangées entre ces entités. L’administration en place à Nauru et
la législation appliquée à Nauru étaient celles de l'Australie. Cependant
tout acte accompli par l’Australie — l’un des trois gouvernements
«conjointement désignés … comme l’autorité » qui exercera l’administra-
tion de Nauru selon les termes de l’accord de tutelle — le fut, de 1919
jusqu’à l'indépendance de Nauru, «au nom» des Gouvernements de la
Nouvelle-Zélande et du Royaume-Uni autant qu’en son propre nom. Non
seulement l'Australie, mais aussi bien la Nouvelle-Zélande et le
Royaume-Uni étaient membres du Conseil de tutelle en vertu de l’ar-
ticle 86 de la Charte, parce qu’ils étaient «chargés d’administrer des terri-
toires sous tutelle »; pendant un certain temps la Nouvelle-Zélande n’eut
d’autre titre à rester membre du Conseil de tutelle que celui d’être chargée
d’administrer le Territoire de Nauru, comme l’un des trois Etats qui
constituaient l’autorité administrante.

Pour sa part Nauru n’a cessé de soutenir que non seulement l’Australie,
mais les trois gouvernements participants portaient la responsabilité de la
remise en état des terres à phosphates épuisées; par exemple le compte
rendu des pourparlers du 16 mai 1967 déclare : « des échanges qui suivent
il ressort que les Nauruans maintiendront leur réclamation contre les
gouvernements participants au sujet de la remise en état des zones exploi-
tées dans le passé...» A la trente-quatrième session du Conseil de tutelle
en juin 1967 le représentant de Nauru proposa que «les gouvernements
participants» acceptent la responsabilité de remettre en état les terres
épuisées avant le 1° juillet 1967 et il réaffirma cette position devant le
Conseil le 22 novembre 1967 en déclarant : «il incombe aux trois gouver-
nements d’assurer la remise en état des terres exploitées avant le 1% juillet
1967 ». En 1986 Nauru fit savoir aux trois gouvernements qu’elle avait
désigné une commission pour rechercher « quel gouvernement ou organi-
sation devrait assumer la responsabilité de la remise en état... » et elle solli-
cita la coopération de chacun de ces gouvernements, notamment la
communication de documents. En 1987 Nauru pria «les trois gouverne-
ments participants del’ Australie, de la Nouvelle-Zélande et du Royaume-
Uni» de conserver intacts les fonds des BPC jusqu’a ce que la commission
d’enquéte ait achevé sa tâche. Après avoir reçu le rapport de la commis-

104
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 341

sion d’enquéte Nauru envoya des notes identiques, le 20 décembre 1988,
aux Gouvernements de l’Australie, de la Nouvelle-Zélande et du
Royaume-Uni; la note destinée à la Nouvelle-Zélande est libellée en
partie dans les termes suivants:

«Le département des affaires extérieures tient à réaffirmer la posi-
tion constamment prise par le Gouvernement de Nauru depuis
l’indépendance, et qui était celle des représentants élus du peuple
nauruan avant l'indépendance, selon laquelle l'autorité adminis-
trante en vertu du mandat et de la tutelle pour Nauru était et demeure
responsable de la remise en état des terres à phosphates épuisées
pendant la période au cours de laquelle elle a administré Nauru, avant le
1* juillet 1967, date à laquelle l’accord de 1967 sur les phosphates de
Pile de Nauru est entré en vigueur.

En particulier, le département des affaires extérieures tient à réaf-
firmer que la Nouvelle-Zélande, qui était l’un des trois Etats intéressés et
parties au mandat et à l'accord de tutelle pour Nauru, n’a pas pris les dis-
positions nécessaires pour satisfaire les besoins à long terme de la popu-
lation nauruane dont le bien-étre constituait une mission sacrée et une
responsabilité primordiale en vertu des accords pertinents; que ce
manquement, qui constituait une violation desdits accords et du droit
international général, s’est notamment manifesté par le fait de n’avoir
pris aucune disposition pour remettre suffisamment en état les terres a
phosphates épuisées afin que la population nauruane puisse y vivre en
tant que nation souveraine. Le département note qu’à aucun moment
le Gouvernement de Nauru ni aucun représentant autorisé du peuple
nauruan n'a accepté ou reconnu que l'accord sur les phosphates de l'ile
de Nauru ait exonéré les gouvernements participants ou l’un quelconque
d’entre eux de leurs responsabilités pour la remise en état des terres.

En conséquence, le département des affaires extérieures réaffirme
que le Gouvernement néo-zélandais était et demeure tenu de réparer
ce manquement, soit sous la forme d’une indemnisation ou en
prenant, en coopération avec le Gouvernement de Nauru, toutes les
dispositions pour la remise en état des terres en question selon des
modalités à convenir entre les parties.» (Mémoire de la République
de Nauru, vol. 4, annexe 80, n° 22; les italiques sont de moi.)

Enfin, quand Nauru introduisit une instance contre l’Australie devant
la Cour, elle envoya des notes identiques à la Nouvelle-Zélande et au
Royaume-Uni le 20 mai 1989; la note destinée à la Nouvelle-Zélande est
libellée en partie dans les termes suivants:

«Le département des affaires extérieures a en outre l’honneur de
faire connaître que, le 19 mai 1989, il a déposé une requête devant la
Cour internationale de Justice, à La Haye, pour faire valoir ses
demandes relatives à la remise en état des terres en question...

Le département a en outre l’honneur d'attirer l’attention du haut-
commissariat sur le fait que la requête désigne le Commonwealth

105
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 342

d'Australie comme seul défendeur en ce qui concerne la demande.
Cela est sans préjudice de la position du département, exposée dans
sa note du 20 décembre 1988, selon laquelle la Nouvelle-Zélande,
étant l’un des trois Etats impliqués et partie au mandat et à la tutelle
concernant Nauru était aussi responsable des violations de ces
accords et du droit international général auxquelles il est fait refe-
rence dans cette note. » (Mémoire de la République de Nauru, vol. 4,
annexe 80, n° 29.)

Si l’on tient compte du fait essentiel que, de 1919 jusqu’à l’indépen-
dance de Nauru en 1968, l'Australie a toujours agi en tant que membre
d’une autorité administrante conjointe composée de trois Etats et qu’elle a
toujours agi au nom des autres membres de ladite autorité administrante
comme en son propre nom, il résulte que ses actes ont engagé, ou peuvent
avoir engagé non seulement sa responsabilité — à supposer qu'il en existe
une à un titre quelconque — mais celle des «gouvernements participants ».

Par conséquent, si la Cour statuait sur la responsabilité de l’ Australie,
cela reviendrait à statuer, semble-t-il, sur la responsabilité de la Nouvelle-
Zélande et du Royaume-Uni. Certes la décision de la Cour dans la
présente instance ne s’adresserait, selon ses termes, qu’aux parties à l’ins-
tance et elle ne sera obligatoire que pour les parties à cette affaire détermi-
née. Supposons toutefois que Nauru puisse et veuille s’engager dans une
série de procès comme l’a fait le Nicaragua d’abord contre les Etats-Unis,
puis, après avoir obtenu un arrêt contre les Etats-Unis, contre le
Costa Rica et le Honduras. A supposer, pour les besoins de l’argumenta-
tion, que la Cour prononce sur le fond une décision défavorable à l’Aus-
tralie, peut-on sérieusement soutenir que les autres Etats qui, conjointe-
ment avec celle-ci, formaient l’autorité administrante, seraient entendus
sans que l’objet même du débat ait déjà donné lieu à une décision de la
Cour dans la présente affaire ?

Nauru soutient ce qui suit:

«La Cour ne statuerait sur aucun droit, sur aucune responsabilité
de l’un ou l’autre Etat en l’espèce, à la fois par l’effet de l’article 59 du
Statut et parce que la demande porte avant tout sur les actes et omis-
sions de l'Australie et de fonctionnaires australiens responsables de
l'administration de Nauru.» (Exposé écrit de la République de
Nauru, p. 93, par. 262.)

La réponse à cette allégation fondamentale, c’est que la protection accor-
dée aux Etat absents par Particle 59 serait plutôt théorique que pratique
compte tenu des caractéres trés exceptionnels de la présente affaire; et
que si la demande porte avant tout sur les actes et omissions de l’Australie
et de fonctionnaires australiens responsables de l’administration de
Nauru, ces actes et omissions furent ceux de l’Australie agissant comme
l’un des trois Etats qui formaient conjointement l’autorité administrante
et furent ceux de l’Australie agissant pour le compte de la Nouvelle-
Zélande et du Royaume-Uni.

106
TERRES À PHOSPHATES À NAURU (OP. DISS. SCHWEBEL) 343

La question de l'importance à attribuer à la situation d’Etats absents

peut dépendre d’un équilibre subtil. En l’espèce, pour les raisons indi-

quées, j’estime, quant à moi, que l'équilibre penche du côté d’une décision
déclarant irrecevable la demande formée contre l’ Australie seule.

_(Signé) Stephen M. SCHWEBEL.

107
